Case 1:11-cr-20587-RNS Document 1569-4 Entered on FLSD Docket 07/20/2020 Page 1 of 4

DECLARATION OF DR. JONATHAN LOUIS GOLOB

I, Jonathan Louis Golob, declare as follows:

L.

I am an Assistant Professor at the University of Michigan School of Medicine in Ann
Arbor, Michigan, where I am a specialist in infectious diseases and internal medicine. At
the University of Michigan School of Medicine, I am a practicing physician and a
laboratory-based scientist. My primary subspecialization is for infections in
immunocompromised patients, and my recent scientific publications focus on how
microbes affect immunocompromised people. I obtained my medical degree and
completed my residency at the University of Washington School of Medicine in Seattle,
Washington, and also completed a Fellowship in Internal Medicine Infectious Disease at
the University of Washington. I am actively involved in the planning and care for patients
with COVID-19. Attached as Exhibit A is a copy of my curriculum vitae.

COVID-19 is a novel zoonotic coronavirus that has been identified as the cause of a viral
outbreak that originated in Wuhan, China in December 2019. The World Health
Organization has declared that COVID-19 is causing a pandemic. As of March 12, 2020,
there are over 140,000 confirmed cases of COVID-19. COVID-19 has caused over 5,000
deaths, with exponentially growing outbreaks occurring at multiple sites worldwide,
including within the United States.

COVID-19 makes certain populations of people severely ill. People over the age of fifty
are at higher risk, with those over 70 at serious risk. As the Center for Disease Control
and Prevention has advised, certain medical conditions increase the risk of serious
COVID-19 for people of any age. These medical conditions include: those with lung
disease, heart disease, diabetes, or immunocompromised (such as from cancer, HIV,
autoimmune diseases), blood disorders (including sickle cell disease), chronic liver or
kidney disease, inherited metabolic disorders, stroke, developmental delay, or pregnancy.

For all people, even in advanced countries with very effective health care systems such as
the Republic of Korea, the case fatality rate of this infection is about ten fold higher than
that observed from a severe seasonal influenza. In the more vulnerable groups, both the
need for care, including intensive care, and death is much higher than we observe from
influenza infection: In the highest risk populations, the case fatality rate is about 15%.

For high risk patients who do not die from COVID-19, a prolonged recovery is expected
to be required, including the need for extensive rehabilitation for profound
deconditioning, loss of digits, neurologic damage, and loss of respiratory capacity that
can be expected from such a severe illness.

Page 1 of 4
Case 1:11-cr-20587-RNS Document 1569-4 Entered on FLSD Docket 07/20/2020 Page 2 of 4

5. In most people, the virus causes fever, cough, and shortness of breath. In high-risk
individuals as noted above, this shortness of breath can often be severe. Even in younger
and healthier people, infection of this virus requires supportive care, which includes
supplemental oxygen, positive pressure ventilation, and in extreme cases, extracorporeal
mechanical oxygenation.

6. Most people in the higher risk categories will require more advanced support: positive
pressure ventilation, and in extreme cases, extracorporeal mechanical oxygenation. Such
care requires highly specialized equipment in limited supply as well as an entire team of
care providers, including but not limited to 1:1 or 1:2 nurse to patient ratios, respiratory
therapists and intensive care physicians. This level of support can quickly exceed local
health care resources.

7. The COVID-19 virus can severely damage the lung tissue, requiring an extensive period
of rehabilitation and in some cases a permanent loss of respiratory capacity. The virus
also seems to target the heart muscle itself, causing a medical condition called
mycocarditis, or inflammation of the heart muscle. Myocarditis can affect the heart
muscle and electrical system, which reduces the heart’s ability to pump, leading to rapid
or abnormal heart rhythms in the short term, and heart failure that limits exercise
tolerance and the ability to work lifelong. There is emerging evidence that the virus can
trigger an over-response by the immune system in infected people, further damaging
tissues. This cytokine release syndrome can result in widespread damage to other organs,
including permanent injury to the kidneys (leading to dialysis dependence) and
neurologic injury.

8. There is no vaccine for this infection. Unlike influenza, there is no known effective
antiviral medication to prevent or treat infection from COVID-19. Experimental therapies
are being attempted. The only known effective measures to reduce the risk for a
vulnerable person from injury or death from COVID-19 are to prevent individuals from
being infected with the COVID-19 virus. Social distancing, or remaining physically
separated from known or potentially infected individuals, and hygiene, including washing
with soap and water, are the only known effective measures for protecting vulnerable
communities from COVID-19.

9. COVID-19 is known to be spreading in the Seattle, Washington-area community. As of
March 11, 2020 there are 270 confirmed cases of COVID-19 (an increase of 36 from
March 10, 2020) and twenty-seven deaths from COVID-19 in the Seattle area. This

Page 2 of 4
Case 1:11-cr-20587-RNS Document 1569-4 Entered on FLSD Docket 07/20/2020 Page 3 of 4

10.

We:

12,

13.

14.

represents the largest known outbreak in the United States, and one the largest known
outbreaks in the world as of March 12, 2020.

Nationally, without effective public health interventions, CDC projections indicate about
200 million people in the United States could be infected over the course of the epidemic,
with as many as 1.5 million deaths in the most severe projections. Effective public health
measures, including social distancing and hygiene for vulnerable populations, could
reduce these numbers.

Based on the recovered genomes of the virus from the community analyzed by the
Nextstrain project run by Dr. Trevor Bedford of the Fred Hutchinson Cancer Research
Center in Seattle, it is known that the infection is being shared from person to person in
and around Seattle. COVID-19 strains have specifically traced infection between
residents and staff members of a skilled nursing facility in the Seattle area. This evidence
suggests that COVID-19 is capable of spreading rapidly in institutionalized settings. The
highest known person-to-person transmission rates for COVID-19 are in a skilled nursing
facility in Kirkland, Washington and on afflicted cruise ships in Japan and off the coast of
California. The strain of virus spreading in the Seattle area is genetically related to the
strain of virus that spread readily on the cruise ships.

The COVID-19 outbreak in Seattle has resulted in the need for unprecedented public
health measures, including multiple efforts to facilitate and enforce social distancing.
These include encouraging employees to work from home, bans of gathering of more
than 250 people, closure of schools, closure of the University of Washington campus in
Seattle, limitations of visitation to skilled nursing facilities, and cancellation of major
public events. Individuals have been asked to delay or cancel health care procedures in
order to free up capacity within the system.

During the H1N1 influenza (“Swine Flu”) epidemic in 2009, jails and prisons were sites
of severe outbreaks of viral infection. Given the avid spread of COVID-19 in skilled
nursing facilities and cruise ships, it is reasonable to expect COVID-19 will also readily
spread in detention centers, particularly when residents cannot engage in proper hygiene
and isolate themselves from infected residents or staff.

This information provides many reasons to conclude that vulnerable people, people over
the age of 50 and people of any age with lung disease, heart disease, diabetes, or
immunocompromised (such as from cancer, HIV, autoimmune diseases), blood disorders
(including sickle cell disease), chronic liver or kidney disease, inherited metabolic
disorders, stroke, developmental delay, or pregnancy living in an institutional setting,

Page 3 of 4
Case 1:11-cr-20587-RNS Document 1569-4 Entered on FLSD Docket 07/20/2020 Page 4 of 4

such as an immigration detention center, with limited access to adequate hygiene
facilities and exposure to potentially infected individuals from the community are at
grave risk of severe illness and death from COVID-19.

Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true and
correct.

Ze

Dr. Jonathan Louis Golob

sth
Executed this \3 day in March, 2020 in Ann Arbor, Michigan.

 

Page 4 of 4
